Opinion issued December 10, 2013




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-13-01012-CR
                               NO. 01-13-01013-CR
                               NO. 01-13-01014-CR
                             ———————————
              IN RE DENNIS JAMES POLEDORE, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Dennis James Poledore, Jr., has filed a petition for writ of

mandamus, seeking to compel the trial court to rule on two motions he filed in the

trial court in conjunction with his application for writ of habeas corpus.*


*
      The underlying cases are Ex parte Dennis James Poledore, Jr., cause number
      42537B, 42538B, and 42572B, pending in the 240th District Court of Fort Bend
      County, Texas, the Hon. Thomas R. Culver III presiding.
      We dismiss the petition for writ of mandamus for want of jurisdiction.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2